Citation Nr: 1127560	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law, LC


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to March 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Huntington, West Virginia VARO.  In August 2010, the Veteran testified before the undersigned in a Travel Board hearing; a transcript of the hearing is included in the claims file.  The record was held open for 30 days for the submission of additional evidence; that time has since lapsed.

However, subsequent to the hearing, the RO received the Veteran's medical records from the Social Security Administration (SSA).  These records were associated with the claims file in November 2010, but the last supplemental statement of the case (SSOC) was issued in August 2010.  The claims file was transferred to the Board in February 2011.  Under 38 C.F.R. § 19.31, if the RO obtains pertinent evidence prior to certifying or transferring the case to the Board, such as in this situation, it must issue a SSOC. The Board concludes a SSOC was not needed here, however, because the additional evidence was either duplicative or not pertinent.  The SSA records contain copies of VA outpatient records and VA examination.  With the exception of VA outpatient records dated from September 2000 to January 2002, the VA treatment records were duplicative of records the RO had obtained in connection with prior claims.  As for the new VA outpatient records, they show continuing diagnoses of psychiatric disorders, including PTSD, (facts shown in prior evidence), but they are not pertinent or relevant to the question at hand in this case, which is whether the Veteran has an acquired psychiatric disorder, including PTSD, related to his military service. The additional records contained no etiology opinions or additional stressor information, so it would be pointless to remand the Veteran's case for issuance of a SSOC when the additional evidence has no bearing on adjudication of this claim. .  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Although the RO implicitly reopened the appellant's claim of service connection for an acquired psychiatric disorder to include PTSD and depression by deciding the issue on the merits in an August 2010 Supplemental Statement of the Case (SSOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claim accordingly.

The Board notes that in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a claim for service connection for a psychiatric disability (and that such matter(s) is/are before the Board).  However, the disability before the Board, as cited in the August 2006 rating decision on appeal as well as the previous September 2003 decision that found no new and material evidence to reopen the claim, is an acquired psychiatric disorder to include PTSD and depression.  Indeed, in the August 2001 RO decision, which was the most recent rating decision to decide the issue on the merits, the disability was also cited as an acquired psychiatric disorder to include PTSD.  Because the matter on appeal already encompasses other psychiatric disabilities, the claim need not be remanded for compliance with Clemons.

In June 2009, the RO issued a Statement of the Case on the issue of entitlement to service connection for gastritis, as well as a separate Statement of the Case regarding whether new and material evidence had been received to reopen claims for entitlement to service connection for diabetes mellitus and for hypertension.  The Veteran timely filed an August 2009 VA Form 9 substantive appeal, which did not specify which issues he wished to appeal.  However, the Veteran withdrew the claims regarding diabetes mellitus and hypertension in a July 2010 statement, and he withdrew the claim regarding gastritis during the August 2010 Travel Board hearing.  Therefore, the only issue on appeal before the Board at this time is whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression. 

The issue of entitlement to service connection for a stomach condition due to exposure to contaminated water has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a May 1974 rating decision, the RO denied service connection for anxiety reaction, based essentially on findings that the Veteran was discharged due to unsuitability due to alcoholism; no chronic nervous condition was shown; emotionally unstable personality was a constitutional or developmental abnormality not eligible for disability compensation; and alcoholism was a result of the Veteran's own willful misconduct.  Following proper notification, an appeal of the denial of service connection was not received within one year of the decision.  

2.  In an August 2001 rating decision, the RO denied service connection for an acquired psychiatric disorder to include PTSD, based essentially on findings that the Veteran's diagnoses of PTSD were based on accounts of unverified stressors given by the Veteran; there was no evidence the Veteran engaged in combat; and the evidence did not establish that a stressful experience occurred.  Following proper notification, the Veteran submitted a Notice of Disagreement yet did not timely complete a substantive appeal. 

3.  In a September 2003 rating decision, the RO found that no new and material evidence had been submitted to reopen a claim of service connection for acquired psychiatric disorder to include PTSD and depression.  Following proper notification, an appeal of the decision was not received within one year.

4.  Evidence received since the September 2003 rating decision relates to the unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disorder to include PTSD and depression; and raises a reasonable possibility of substantiating the claim.

5.  An acquired psychiatric disorder was not manifested in service; psychosis was not manifested in the first year following the Veteran's discharge from active duty; and any current acquired psychiatric disorder is not shown to be related to service or to any event therein.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service connection for an acquired psychiatric disorder to include PTSD and depression has been submitted and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  On de novo review, service connection for an acquired psychiatric disorder to include PTSD and depression is not warranted.  38  U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A February 2006 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  The February 2006 letter also advised the Veteran of what was needed to decide the claim on the merits.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), pertinent post-service treatment records, and records from the Social Security Administration have been secured.  The RO arranged for a VA psychiatric examination in July 2010, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and a mental status examination that included all necessary findings and offered sufficient rationale for all opinions stated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection for anxiety reaction was denied by an unappealed rating decision dated in May 1974.  The RO found that that the Veteran was discharged due to unsuitability due to alcoholism; no chronic nervous condition was shown; emotionally unstable personality was a constitutional or developmental abnormality not eligible for disability compensation; and alcoholism was a result of the Veteran's own willful misconduct.  The RO correctly noted that, under 38 C.F.R. § 4.127, personality disorders are not diseases or injuries for compensation purposes.  

In an August 2001 rating decision, the RO denied service connection for an acquired psychiatric disorder to include PTSD, based essentially on findings that the Veteran's diagnoses of PTSD were based on accounts of unverified stressors given by the Veteran, there was no evidence the Veteran engaged in combat, and the evidence did not establish that a stressful experience occurred.  

In a September 2003 rating decision, the RO found that no new and material evidence had been submitted to reopen a claim of service connection for acquired psychiatric disorder to include PTSD and depression.  

Generally, when the RO denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  If the Veteran did not engage in combat, or if there is a determination that the veteran engaged in combat but the claimed stressor is unrelated to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

A revision of 38 C.F.R. § 3.304(f)(3)(effective July 13, 2010)(which would apply in the instant case, if pertinent, as an appeal in this matter was before the Board but not yet decided on July 13, 2010) does not, in fact, apply as the Veteran did not have wartime service, i.e., did not serve in combat or in-country, and the record does not show or suggest he had any exposure to terrorist activity.  (Indeed, the Veteran has not attested that he was ever exposed to terrorist activity.)

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim.

Evidence of record at the time of the September 2003 rating decision included the Veteran's STRs, which show numerous instances of misconduct, alcoholism, and complaints of psychiatric difficulties.  On September 1971 STRs, the impressions included hysteria vs. malingering, inadequate personality, and immature personality.  The recommendation was that he be administratively discharged.  He had shown an inability to adjust to the demands of the military, and the examiner felt psychotherapy was not indicated since it would not improve his adjustment.  

On February 1973 STR, the Veteran had been referred by his commanding officer for a psychiatric evaluation for nervousness following a string of behavioral problems; the treating physician noted a suicide attempt after 6 weeks of recruit training in June 1971 and a recommendation for discharge in September 1971 which the Veteran refused.  He had been at Guantanamo Bay, Cuba, for four weeks, assigned to isolated guard duty.  While manning an outpost area, he heard "explosions" that no one else heard, and he was relieved of guard duty because of this erratic behavior.  On examination, he exhibited episodic severe anxiety symptoms.  The diagnosis was emotionally unstable personality, and it was recommended that he be transferred to a hospital in the United States.  

The Veteran was then hospitalized at the Naval Hospital in Bethesda for nine days in February 1973.  The diagnosis was emotionally unstable personality manifested by homesickness, emotional lability and immaturity: precipitating stress was mild and included routine duties of his rate; predisposition was marked due to emotional trauma and immaturity during his development; and impairment was marked including unsuitability for service.  The treating physician strongly recommended administrative separation in view of the severity of his personality trait disturbance.

On March 1973 STR, the impressions were alcohol intoxication and questionable overdose of pills.  On later March 1973 STR, the diagnoses included drug ingestion (Tylenol), found to be in the line of duty and misconduct pending investigation; acute alcoholism, found to be in the line of duty and not misconduct; and a personality disorder, found not to be in the line of duty and not misconduct.  On August 1973 STR, acute intoxication was noted.  On September 1973 STR, the Veteran reported alcohol consumption which he felt was a result of "all the trouble the military was giving me"; the treating physician noted a past history significant for numerous conflicts with authority figures including parents, teachers, and police, and the impression was emotionally unstable personality.  Administrative separation because of character disorder was recommended, as well as alcohol rehabilitation.

The Veteran was then transferred to the Naval Hospital for alcohol rehabilitation.  He was there from October 16, 1973 to December 3, 1973.  Problems with alcohol, including physical addiction, were noted on psychiatric consult; he was admitted for a hospital course of alcohol rehabilitation and diagnosed with alcoholism.  It was noted that his predisposition for alcoholism was an immature personality disorder, and that the mild precipitating stress was his normal Marine Corps duty.  It was determined that he was fit to return to full duty. 

Approximately six weeks later, on January 1974 STR, the Veteran had resumed alcohol consumption at a level of one pint of "hard alcohol" per day, stating that if he were discharged from service he would go home and stop drinking, and that he wanted out of the military and had no motivation to change yet denied that he was using his alcohol problem as a means of discharge; the impression was chronic alcoholism, and the treating psychiatrist recommended that the Veteran be administratively separated from service at the discretion of his command.  On March 1974 separation examination, the Veteran reported acute anxiety reaction; the service records reflect that he was discharged because of unsuitability due to alcoholism. 

Evidence of record at the time of the September 2003 rating decision also included VA and Vet Center treatment records with various mental health diagnoses.  On December 2009 VA treatment, the assessment was depression.  On May 2000 VA treatment, the Veteran complained of intrusive thoughts and nightmares related to his alleged military experiences in Cuba and Vietnam.  He reported that his military duties overseas included being under fire in Vietnam and being on guard duty in Cuba, and caused him fear of combat and fear for his life.  He described an incident in which a typhoon swept away four crew members.  The diagnoses included PTSD, mood disorder secondary to substance abuse, pain medication abuse by history, and alcohol abuse in remission.  

On August 2000 VA psychiatric examination, the diagnoses included chronic PTSD, alcohol dependence in remission, and an Axis II diagnosis of personality disorder, not otherwise specified.  The examiner stated, "Traumatic events reported by the Veteran fulfill the criteria per DSM IV for a diagnosis of PTSD."

On April 2001 Vet Center social worker treatment, the diagnosis was chronic PTSD.  On May 2002 VA treatment, the impression was of PTSD with affective symptoms including sleep problems, depression, and nightmares.  On July 2002 VA general medical examination, the diagnoses included a history of depression.  On July 2002 VA social worker treatment, the assessments included a personal history of alcoholism, history of medication misuse, PTSD, and major depressive disorder by history.  On November 2002 VA treatment, the assessment was PTSD with ongoing anxiety and sleep disturbance.  On April 2003 VA treatment, the assessments were PTSD by history and psychosis.  On May 2003 and July 2003 VA treatment, the impressions were depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified, with a rule-out diagnosis of PTSD.  On September 2003 VA treatment, the impression was major depressive disorder with psychotic features, with a rule-out diagnosis of PTSD. 

Finally, evidence of record at the time of the September 2003 rating decision included the Veteran's statements citing as a stressor a December 1971 incident onboard the U.S.S. Tripoli en route from Okinawa to Subic Bay, in which the ship rolled unexpectedly, a wave entered the Hangar Bay, and the receding wave swept two Marines overboard, one of whom was recovered within a few minutes though the other was not seen again.  See Veteran's July 2000 statement.  The Veteran also cited as a stressor his service off the coast of Vietnam, waiting to be called for in-country service, which caused a nervous condition involving fear and nightmares, for which he began to have a drinking problem to help him sleep.  He reported that he served in Cuba for one month on guard duty, and on one occasion he heard explosions that nobody else heard, for which he was hospitalized and diagnosed with a nervous breakdown.  See Veteran's June 2003 statement.  He has also cited witnessing a racial altercation that resulted in gunshots while standing in line at a snack bar in Okinawa.

Evidence received since the September 2003 decision includes VA and private treatment records and examinations, Social Security Administration records, and additional statements from the Veteran and his wife and sister-in-law.  In a December 2005 statement in support of reopening his claim, the Veteran reported stressors including serving in the waters of Vietnam three times.  He stated that he began having nightmares or not sleeping due to his nerves after having been in the waters of Vietnam for less than one month in 1971.  He again reported that he served one month on guard duty in Cuba when he began hearing explosions, after which he was treated for a nervous breakdown.

On September 2008 private examination, the Veteran reported dreams of serving in the waters of Vietnam on a helicopter.  He reported that he was told often that he may have to go in-country to fight, which "tore [him] up" and led him to drink to calm his nerves.  He reported an incident in the Philippines involving a typhoon and two individuals washed overboard, one of whom was saved while the other was not, which "made things worse".  He reported volunteering to go to Cuba to serve as a night watchman, and that he was standing guard one night when he saw a flash and heard an explosion, after which he was sent back to the United States and received psychiatric treatment.  He reported coming out of service as an alcoholic.  He reported a history of psychiatric treatment as well as hospitalization for alcohol dependence and two suicide attempts.  He reported a history of head trauma while working for a coal company after an end loader hit him in the head and resulted in a concussion.  

Following a mental status examination, the private psychologist diagnosed chronic PTSD and recurrent severe major depressive disorder with psychotic features.  The examiner noted that "the client was exposed to traumatic events during which he witnessed death and was in situations that could have resulted in his own death", to which he responded "with intense fear and stated that he has recurrent recollections including nightmares and flashbacks".  The examiner noted that the Veteran reported avoiding stimuli associated with the alleged incident and reported irritability, outbursts of anger, an exaggerated startle response, hypervigilance, and hallucinations related to war.  The examiner noted that a diagnosis of chronic PTSD was warranted based on these factors.

On February 2009 VA treatment, the assessments based on non-specific symptoms of PTSD and depression included mood disorder, not otherwise specified; anxiety disorder, not otherwise specified.

On May 2010 private examination, the Veteran reported a history of being hit in the head with an end loader and a subsequent concussion.  He reported treatment for a "nervous breakdown" in 1972 while in service and being in the hospital for 6 weeks.  He reported that he received a general discharge under honorable conditions from service "due to alcohol and frequently going AWOL".  He described his adjustment to military as "not well - fights".  He reported being told that he would be sent to fly over Vietnam on helicopters to be a distraction and draw fire, though he was never actually sent on such a mission and never went into Vietnam.  The examiner stated that he was "not actually sure if the patient was ever physically in Vietnam".  He reported being stationed at Guantanamo Bay, Cuba for a month and heard a big explosion while "on the line" and he experienced an anxiety attack.  He reported that he was in a typhoon in the Philippines and the hangar deck of the ship was open, two individuals were swept out, one of whom was rescued while the other was not.  Importantly, the Veteran stated about that incident, "I didn't see it, I heard about it; I was on another ship but I had been on that one."  The examiner noted that when events happen which could cause possible problems, the Veteran "has dramatic reactions to that which would be in excess of what would be expected from the average individual".  He reported vague symptoms including intrusive recollections, avoidance, some recall deficit, feeling alienated from others, sleep problems, anger difficulties, problems with concentration, startle reactions, hypervigilance, and some depersonalization and going into a daze or dissociative trance.  The Veteran reported the onset of depression in service.

Following a mental status examination, the examiner noted that the Veteran is the type of person who tends to have exaggerated reactions to things that happen to him more so than other people.  The examiner noted the Veteran's reports of a chronic anger state disorder since service and psychological problems both during service and after separation from service.  The examiner stated, "Everything that happens to [the Veteran] is some major event and this accounts for the fact that he had a typical post traumatic stress disorder reaction to events in which he was not directly involved in combat.  This does not make the event any less significant in terms of ideology as judged by his reaction and what I believe was an agitated depressed state in the service, verging on psychosis."  The examiner diagnosed recurrent severe major depressive disorder with (borderline) psychotic features, and severe chronic PTSD, as well as an Axis II diagnosis of hysteroid constitutional predisposition.  

In a June 2010 addendum, the May 2010 private examiner discussed separation of the symptoms of PTSD and depression, stating that there is overlap between the two syndromes which are intermixed, and it is not possible to clearly separate them out as to how much each disability is causing the symptoms.  The examiner also noted that "the onset of depression and the onset of PTSD are both given as service connected".  The examiner noted that he had had the opportunity to review the STRs.  He cited the 1973 in-service diagnosis of emotionally unstable personality and opined that, in the current nomenclature of the American Psychiatric Association, the diagnosis most closely approaches that of borderline personality with histrionic features.

On July 2010 VA psychiatric examination, the examiner noted that the Veteran had been followed by VA providers for medication management since 2000 and the diagnoses included anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  The Veteran reported having depression, anger, and frustration.  He reported suicidal ideation once to twice per month with no plan or intent.  He reported "bad nerves and "bad memory", though no memory impairment was evident on examination.  He reported sleep disturbance.  The examiner opined that the symptoms met the diagnostic criteria for depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  When asked about potential traumatic stressors, the Veteran reported "that he once heard of a drowning death, but did not witness it".  He reported that he was dismayed upon hearing of the incident, but the examiner noted that he did not report any reaction that would meet the stressor criterion for PTSD.  He reported dreams that were not based on factual events, to which the examiner opined that the dreams were not PTSD re-experiencing symptoms.  He reported that he sometimes thinks he hears people breaking in, which was not assessed to be symptomatic of PTSD, as he reported nothing that would reasonably result in hypervigilance.  The VA examiner noted that the Veteran's symptoms were not indicative of PTSD, and the diagnostic criteria for PTSD were not met.

Notably, the VA examiner cited the May 2010 private examination in which the Veteran reported vague symptoms, including re-experiencing events that did not actually happen.  The VA examiner noted the private examiner's questioning whether the Veteran was ever physically in Vietnam, noted that he was not, and stated that "it is impossible to have PTSD in response to events that did not occur".  The VA examiner noted that the given diagnosis of hysteroid constitutional disposition does not exist in the DSM-IV, and noted that the private examiner evaluated the Veteran at the request of his then-attorney, which was the only occasion on which PTSD was diagnosed.  The VA examiner noted that none of the Veteran's treatment providers had ever diagnosed PTSD, and the symptoms reported on examination were "certainly not consistent with PTSD".  

Following mental status examination, the examiner cited no stressor event the Veteran found particularly traumatic, no symptoms of persistently re-experiencing a traumatic event, and no behavioral, cognitive, social, affective, or somatic change that the Veteran attributed to stress exposure.  The examiner diagnosed depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  The examiner opined that the Veteran experienced moderate symptoms of the anxiety disorder and depressive disorder yet stated, "These disorders are not assessed to be related to any service-related circumstance."  

The examiner opined clearly that the Veteran does not have PTSD, and his current diagnoses of anxiety disorder and depressive disorder "are in no way related to mental problems treated during military service".  The examiner explained that the Veteran was treated for chronic alcoholism and personality disorder while on active duty, and because personality disorders are pre-existing conditions, are enduring patterns of inner experience and behavior, are pervasive and inflexible, have their onset in adolescence or early adulthood, and are stable over time, they are not caused by any service-related circumstance.  The examiner opined that the Veteran's adjustment problems during service were likely caused by behavior associated with his personality disorder, but the personality disorder was not caused by military service.  The examiner noted that the only other mental condition treated in service was alcoholism, and a review of the record indicated that chronic alcoholism caused the mental problems reported, including hallucinations.  The examiner stated, "Conceptually, there is no relationship between chronic alcoholism in early adulthood and symptoms of depression and anxiety later in life.  There is no continuum of treatment that would suggest that conditions reported now are related to conditions present during military service.  Symptoms present now cannot be linked to military service.  If symptoms of anxiety and depression were linked to mental problems present during service, which there is no evidence that they are, they would be a result of the Veteran's alcoholism."

The Veteran also submitted statements from his wife and his sister-in-law (who is also his neighbor) describing the Veteran's behaviors that they had witnessed.

The Board reviewed records from the Social Security Administration, which essentially duplicated the medical evidence cited above and included numerous records related to other disabilities not on appeal.  As noted in the Introduction, these records did include some VA outpatient treatment records from 2000-2002 not previously part of the file, but these only showed continued psychiatric treatment, with the same diagnoses, complaints, and history.

During the August 2010 Travel Board hearing, the Veteran's representative noted that the separation examination included complaints of frequent trouble with sleeping, depressive and excessive worrying, and nervous trouble.  The Veteran testified that he served aboard a ship that was stationed about 5 miles off the coast of Vietnam.  He testified that he was told he would fly into the country on a helicopter as a decoy, and that being told of this plan several times caused him anxiety.  He testified that he self-medicated with alcohol because his "nerves were really bad then".  He testified that he was separated from service earlier than scheduled due to problems with alcohol.  His representative noted that the Veteran was separated early due to psychological issues including a diagnosis of a personality disorder, which the representative contended has not held as a diagnosis.  The Veteran testified that he first sought private treatment in 1982, which consisted of being issued Valium and an anti-depressant.  He testified that working in the mines kept him distracted from his psychological concerns until he sought VA mental health treatment in 1998.  He testified that he was taking Valium as well as other medications for which he could not recall the names.  He testified that he had experienced trouble sleeping at night, flashbacks about once or twice per week, anxiety, panic attacks about once to twice per week, problems with his wife and family due to being irritable and easily angered, avoidance of other people "to keep from doing anything wrong", having tried to kill himself "a couple of times", and hearing voices.  He testified that he had not worked since the late 1990s. 

The evidence above, specifically the private examinations, addresses the basis for the prior denial of the claim, and therefore addresses the threshold unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder including PTSD and depression.  As the private examiners opined that the Veteran's current psychiatric difficulties (specifically depression) began in service, the evidence raises a reasonable possibility of substantiating the claim and is material.  Therefore, the claim may be reopened.

The analysis proceeds to de novo review.  The Board observes that the Veteran is not prejudiced by the Board's proceeding to de novo review upon reopening without returning the matter to the RO for de novo review, because the RO has already conducted de novo review.  

While the Veteran served during the Vietnam era and had some active duty service in the waters off the coast of Vietnam, the evidence, including the medals and commendations awarded to the Veteran, does not demonstrate that he was engaged in combat with the enemy, providing limited evidence against such a finding.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's lack of combat indicated in the service records, or any other objective record, his testimony alone is insufficient proof of a claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify any claimed in-service stressors.  The Veteran has submitted testimony containing information regarding incidents he allegedly participated in or witnessed during service.   In order to verify an alleged stressor, a claimant should provide a stressor that can be documented, the location where the incident took place, the approximate date (within a two month period) of the incident, and the unit of assignment at the time the stressful event occurred.  M21-1MR.IV.ii.1.D.14.C.  

At the outset, the Board notes that the appellant's allegations and reported history are, in many respects, simply not credible.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the appellant's statements are inconsistency.  

One example is his allegation that he is a Vietnam combat veteran.  In the course of seeking psychiatric treatment, he has reported that he was "under fire in Vietnam" (see May 2000 VA outpatient record) and that he "flew a helicopter over Vietnam as a decoy" (see August 2000 VA examination).   In later statements and treatment, he admits that he never went to Vietnam (he was stationed miles off the coast) and that he was afraid he would be sent in as a decoy in a helicopter, but it never happened.  The records show that he served in the contiguous waters of Vietnam from December 12 to 17, 1971, January 6 to 7, 1972, and on August 24, 1972, with no evidence of exposure to combat or hostile forces.  

Another prime example is one of his reported stressors.  He has cited as a stressor the December 1971 incident onboard the U.S.S. Tripoli en route from Okinawa to Subic Bay, in which two Marines were swept overboard, one of whom was not seen again.  In fact, with his claim in 2000, he submitted some type of military historical document verifying this incident.  He says on his stressor statement in 2000 that he was on the U.S.S. Tripoli when this occurred.  It appears he even took the military historical document to the Vet Center because an April 2001 record from that facility recounts the document essentially word for word and reflects diagnosis of PTSD based on the Veteran's history of being present.  This is simply false.  The service records indicate that the Veteran was stationed on board the U.S.S. Duluth from November 1971 to January 1972.  He did not embark on board the U.S.S. Tripoli until July 1972.  Additionally, the Veteran later stated that he did not witness the incident on the U.S.S. Tripoli, stating during the May 2010 private examination, "I didn't see it, I heard about it; I was on another ship but I had been on that one."  Therefore, because the Veteran by his own admission did not witness the December 1971 incident onboard the U.S.S. Tripoli and had absolutely no involvement whatsoever with the incident or any of the individuals involved, it cannot serve as a stressor upon which a diagnosis of PTSD could be based.  Moreover, the fact that he previously gave false statements to medical providers and to VA that he was actually present during the incident renders essentially all his testimony on this point not credible. 

Regarding other stressors, the Veteran stated that he served on guard duty in Guantanamo Bay, Cuba and heard explosions while on duty one night.  A review of the service records does show he was hospitalized for this behavior.  However, there is no diagnosis of PTSD based strictly on this point.

The PTSD branch of this claim is therefore denied on several grounds.  Most importantly, the Veteran lacks a PTSD diagnosis based upon verified stressors.  To the extent that one alleged stressor event was corroborated (hearing explosions), there is no indication in the medical evidence that the Veteran has PTSD due to this experience.  The other stressors are shown to be complete fabrications.  Regardless of whether the appellant is purposely providing a false history or unintentionally doing so, the ultimate conclusion is that his statements are simply not credible evidence.  Moreover, to a large extent, as discussed above, there are objective documents that clearly refute his reported history and many aspects of his testimony.  The Veteran's unsupported stressor accounts are self-serving, in part shown patently false, and are not credible.  

Consequently, what is presented to the Board is a service connection for PTSD claim by a Veteran who did not serve in combat, and who has not presented (or identified for VA to obtain) any persuasive medical evidence indicating that he has PTSD due to service.  The probative weight of the medical evidence regarding PTSD is discussed below.

Regarding any other acquired psychiatric disorder, post-service, the Veteran does not appear to have received treatment for any mental or cognitive difficulties until 1999, 25 years after discharge from service.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

As cited above, the May 2010 private examiner opined that the Veteran is the type of person who tends to have exaggerated reactions to things that happen to him more so than other people, citing the Veteran's reports of a chronic anger state disorder since service and psychological problems both during service and after separation from service.  The examiner opined that the Veteran was "in an agitated depressed state in the service, verging on psychosis."  The examiner placed the onset of depression and of PTSD "as service connected", with a reference to the 1973 in-service diagnosis of a personality disorder and a translation of sorts to a personality disorder currently found in the DSM-IV.  

However, the July 2010 VA examiner opined that the Veteran experienced moderate symptoms of anxiety disorder and depressive disorder that "are not assessed to be related to any service-related circumstance".  The examiner opined clearly that the Veteran does not have PTSD, and his current diagnoses of anxiety disorder and depressive disorder "are in no way related to mental problems treated during military service".  The examiner noted that because personality disorders are pre-existing conditions, enduring patterns of inner experience and behavior, pervasive and inflexible, have their onset in adolescence or early adulthood, and are stable over time, they are not caused by any service-related circumstance.  The examiner opined that the Veteran's adjustment problems during service were likely caused by behavior associated with his personality disorder, but the personality disorder was not caused by military service.  The examiner opined that chronic alcoholism caused the mental problems reported in service, including hallucinations.  The examiner stated, "There is no continuum of treatment that would suggest that conditions reported now are related to conditions present during military service.  Symptoms present now cannot be linked to military service.  If symptoms of anxiety and depression were linked to mental problems present during service, which there is no evidence that they are, they would be a result of the Veteran's alcoholism."

The Board finds the July 2010 VA examiner's opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history, including a citation to the May 2010 private examination, in addition to a mental status examination and physical examination. The private opinion from May 2010 explicitly states only the single STR from February 1973 was reviewed.  Moreover, the repeated treatment and hospitalization records during service show consistent diagnoses of personality disorder and alcoholism by several different medical professionals.  Those contemporaneous documents prepared during the Veteran's service weigh heavily against a single doctor 30+ years later concluding otherwise.

There is no persuasive evidence that relates the Veteran's acquired psychiatric disorder including PTSD and depression to his service.  The Board finds that there is no persuasive evidence that the Veteran's psychiatric disorder was incurred in or caused by service.  Combee, supra.  

The Board acknowledges that the Veteran has submitted lay statements indicating that he believes his current psychiatric difficulties are related to his active duty service.  However, the etiology of a mental disorder in any specific case is a complex medical question that requires medical knowledge/training.   See Espiritu v. Derwinski, 2 Vet. App. 492,495 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran lacks the training/experience to offer a probative opinion in the matter.  The Veteran's lay contentions in this case are outweighed by the medical evidence which indicates that the Veteran did not

receive treatment for any psychiatric disorder until over two decades after discharge from service.  See generally Barr v. Nicholson, supra.  Simply put, the Veteran's lay contentions are not consistent with the other evidence of record, and are outweighed by this evidence.

In summary, the Board finds that the treatment records provide evidence against this claim, indicating a disorder without any connection to service.  There is no competent evidence that the Veteran has an acquired psychiatric disorder that might be etiologically related to his service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim.  


ORDER

The appeal to reopen a claim of service connection for an acquired psychiatric disorder to include PTSD and depression is granted.

Service connection for an acquired psychiatric disorder to include PTSD and depression is denied.
   



____________________________________________
MICHELLE L. KANE,
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


